In an action, inter alia, for a judgment declaring that Local Law No. 3 of 1995 of the Village of North Haven is invalid and unconstitutional, the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Suffolk County (Can*670navo, J.), entered May 10, 1995, which, inter alia, declared that Local Law No. 3 of 1995 was valid and constitutional.
Ordered that the order and judgment is affirmed, with costs.
The defendant Board of Trustees of the Village of North Haven acted within its authority when it amended its local law to permit the taking of deer pursuant to nuisance deer permits duly issued by the New York State Department of Environmental Conservation (see, ECL 11-0521; see also, Municipal Home Rule Law § 10 [1] [i]; Village Law § 4-412 [1]; Humane Socy. v County of Monroe, 192 AD2d 1139, 1139-1140).
The plaintiffs’ remaining contentions are without merit. Bracken, J. P., Altman, Krausman and Goldstein, JJ., concur.